DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 06/09/2021, the amendment/reconsideration has been considered. Claims 1, 4-9, 11, 14-15 and 17-19 have been amended. Claims 1-20 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks, pages. 8-13, filed on 06/09/2021, with respect to amended claims have been fully considered and are persuasive.  The previous rejection dated: 03/23/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed over cited references.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 06/09/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsalmon et al. (US 10289309 B2) is one of the most pertinent art in the field of invention and discloses, a method of storing data in a storage device is disclosed. In one embodiment, the method includes receiving a write command comprising write data to be written to the storage device. The method further includes determining whether the write data belongs to a first open stream of write data if a logical block address corresponding to the write data is consecutive to, or within a given distance from, a logical block address of the first open stream of write data.
Arthur et al. (US 9509718 B1), is yet another one of the most pertinent art in the field of invention and discloses, a storage system for application servers that utilizes a network-attached storage device rather than merely utilizing each application server's local storage is disclosed. The storage system comprises a network-attached storage device comprising a plurality of files that include one or more server applications in one or more application server directories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446